Citation Nr: 1812160	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-22 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of colon cancer, to include as due to exposure to herbicide agents or as secondary to service-connected gastrointestinal disorder, with a possible duodenal ulcer.


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel





INTRODUCTION

The Veteran had honorable active duty service with the United States Navy from July 1964 to January 1968, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York that denied entitlement to service connection for colon cancer, claimed as cancer of the colon and bleeding.  The Veteran filed his Notice of Disagreement in January 2010.  A Statement of the Case was issued in April 2010.  The Veteran timely perfected his appeal to the Board in May 2010.

The Board previously remanded this issue for additional evidentiary development in August 2011, May 2014 and March 2015.  In November 2017, the Board again remanded the issue in order to obtain outstanding private treatment records as well as updated VA Medical Center (VAMC) records.  In December 2017, the Veteran's attorney submitted a statement reporting that the private treatment records sought were unobtainable, and asked that the case return to the Board once the other evidentiary development concluded.

At that time, the Board also remanded the issues of entitlement to a 10 percent disability rating for multiple, noncompensable service-connected disabilities, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and entitlement to an increased evaluation for a gastrointestinal disorder for the issuance of a Statement of the Case.  The Statement of the Case on those issues was issued in December 2017.  The Veteran has not yet filed a Substantive Appeal with respect to those issues, and as such, they are not presently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, remand is again required in order to finally adjudicate the issue on appeal.

In the Veteran's October 2014 VA examination, he reported a recent hospitalization at a private facility for a rectal bleed.  Diagnostic testing was performed at the time of hospitalization.  The Veteran also reported routine private gastrointestinal treatment with a colonoscopy within the last year.  The Veteran's VAMC records similarly indicate that he regularly obtains private treatment.  By way of example, in September 2016, VAMC treatment notes indicate that the Veteran went to a private physician to treat his myelodysplastic syndrome.  Records from these private providers have not been obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

Furthermore, the medical opinion obtained in response to the Board's March 2015 remand instructions requires supplementation as it did not provide sufficient rationale for all conclusions drawn.  The examiner did not provide a thorough explanation as to why herbicide agent exposure could not have caused the Veteran's cancer.  Instead, the examiner stated that colon cancer was not a presumptive condition resulting from herbicide agent exposure.  Even if a condition is not presumptively related to herbicide agent exposure, a direct etiological relationship based on medical or scientific research may be established.  As such, a more thorough response is necessary with request to this particular etiological relationship. 

Finally, the examiner erred in dismissing the Veteran's report of a diagnosis of intestinal cancer.  "Lay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that a layperson is competent to offer testimony regarding symptoms capable of observation).  The Federal Circuit has held that a layperson may be competent "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). There is no categorical requirement of "'competent medical evidence . . . [when] the determinative issue involves either medical etiology or a medical diagnosis.'"  See Thompson v. Shinseki, No. 09-0772, 2011 U.S. App. Vet. Claims LEXIS 362, at *11 (Vet. App. Feb. 24, 2011); quoting Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau, 492 F.3d at 1377).  As such, the Veteran is competent to report the diagnosis of an intestinal tumor.  Similarly, the Veteran's wife also reported that the Veteran had a tumor in his lower intestine.  While documentation of this surgery has since been destroyed, the examiner must consider the Veteran's competent reports of a diagnosis in a new medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Contact the Veteran and obtain a release in order to request any and all outstanding private medical records associated with the residuals of his colon cancer.  Make all reasonable attempts to obtain the treatment records and associate them with the claims file.  If such records cannot be obtained, inform the Veteran and his representative, and afford an opportunity for him to provide these outstanding records.

3.  Once the aforementioned development is complete, schedule the Veteran for a new VA examination with a new examiner to assess his claimed intestinal tumor, as well as any and all residuals of his colon cancer.  The examiner must review the entire claims file, with particular attention to this remand.  The examiner must consider the Veteran's lay reports regarding onset of observable symptoms, both in-service and post-service, as well as reports of medical diagnoses.  The examiner must also take a history from the Veteran, including his gastrointestinal symptoms in-service and post-service.  The examiner should then opine as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's intestinal tumor began during active service, is related to an incident of service, or began within one year after discharge from active service, to include as due to exposure to herbicide agents?  

To note, although intestinal cancer is not presumptively related to herbicide agent exposure, this presumption does not bar the finding of a direct etiological relationship.  The examiner may not state that it is less likely as not that the Veteran's intestinal tumor is related to active duty service because it is not a presumptive condition of herbicide agent exposure.

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's intestinal tumor was caused by or aggravated by his service-connected disabilities?

(c)  If aggravation is found to have occurred as a result of a service-connected disability, state if there is medical evidence created prior to the aggravation, or at any time between the onset of aggravation and the current level of disability that shows a baseline for the intestinal tumor and its residuals prior to aggravation.

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examination report should specifically state that a review of the record was conducted.  Any and all diagnostic testing deemed necessary should be performed prior to finalizing the report.  The examiner should provide a complete rationale for all opinions provided, which involves a detailed discussion of the reasoning behind each conclusion and does not rely on conclusory statements.  If an opinion cannot be provided without resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

4.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




